Exhibit 10.4

 

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of August 1, 2006 is
entered into by and between SURFECT TECHNOLOGIES, INC., a Delaware corporation
(herein referred to as the “Company”) and Vision Advisors, Inc., a California
corporation (herein referred to as the “Consultant”).

RECITALS

WHEREAS, Company is a privately-held company and has immediate plans to be part
of a reverse merger transaction that will result in the Company being a public
company with its common stock traded on the OTCBB Market; and

WHEREAS, Company desires to engage the services of Consultant to represent the
company in investors’ communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company’s current and proposed activities, and to consult with management
concerning such Company activities;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
Agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1.             Term of Consultancy.   Company hereby agrees to retain the
Consultant to act in a consulting capacity to the Company, and the Consultant
hereby agrees to provide services to the Company commencing immediately and
ending on August 30, 2007.

2.             Duties of Consultant.   The Consultant agrees that it will
generally provide the following specified consulting services;

(a) Consult and assist the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;

(b) Introduce the Company to the financial community;

(c) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

(d) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
preparing press releases for the Company with the Company’s involvement and
approval of press releases, reports and other communications with or to
shareholders, the investment community and the general public; consulting with
respect to the timing, form, distribution and other matters related to such
releases, reports and communications; and, at the Company’s request and

1


--------------------------------------------------------------------------------




subject to the Company’s securing its own rights to the use of its names, marks,
and logos, consulting with respect to corporate symbols, logos, names, the
presentation of such symbols, logos and names, and other matters relating to
corporate image;

(f) Upon the Company’s direction and approval, disseminate information regarding
the Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;

(g) Upon the Company’s approval, conduct meetings, in person or by telephone,
with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

(h) At the Company’s request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and,

(i) Otherwise perform as the Company’s consultant for public relations and
relations with financial professionals.

3.             Allocation of Time and Energies. The Consultant hereby promises
to perform and discharge faithfully the responsibilities which may be assigned
to the Consultant from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of its financial
and public relations and communications activities, so long as such activities
are in compliance with applicable securities laws and regulations. Consultant
and staff shall diligently and thoroughly provide the consulting services
required hereunder: Although no specific hours-per-day requirement will be
required, Consultant and the Company agree that Consultant will perform the
duties set forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that Consultant’s performance of its duties hereunder will in no way be measured
by the price of the Company’s common stock, nor the trading volume of the
Company’s common stock. It is also understood that the Company is entering into
this Agreement with Vision Advisors, Inc. (“VA”), a corporation and not any
individual member of VA, and, as such, Consultant will not be deemed to have
breached this Agreement if any member, officer or director of VA leaves the firm
or dies or becomes physically unable to perform an y meaningful activities
during the term of the Agreement, provided the Consultant otherwise performs its
obligations under this Agreement .

4.             Remuneration. As full and complete compensation for services
described in this Agreement, the Company shall compensate VA as follows:

4.1  For undertaking this engagement, for previous services rendered, for
performing due diligence, and for other good and valuable consideration, the
Company agrees to issue and deliver to the Consultant a “Commencement Bonus”
payable in the form of that number of shares of common stock that will equate to
200,000 shares of the Company’s common stock once the planned reverse merger is
completed (“Common Stock”). This Commencement Bonus shall be issued to the
Consultant immediately following execution of this Agreement and shall, when
issued and delivered to Consultant

2


--------------------------------------------------------------------------------




be fully paid and non-assessable. The Company understands and agrees that
Consultant has foregone significant opportunities to accept this engagement and
that the Company derives substantial benefit from the execution of this
Agreement and the ability to announce its relationship with Consultant. The
200,000 shares of Common Stock issued as a Commencement Bonus, therefore,
constitute payment for Consultant’s Agreement to consult to the Company and are
a nonrefundable, non-apportionable, and non-ratable retainer; such shares of
common stock are not a prepayment for future services. If the Company decides to
terminate this Agreement prior to August 30, 2007 for any reason whatsoever, it
is agreed and understood that Consultant will not be requested or demanded by
the Company to return any of the shares of Common Stock paid to it as
Commencement Bonus hereunder. Further, if and in the event the Company is
acquired in whole or in part, during the term of this Agreement, it is agreed
and understood Consultant will not be requested or demanded by the Company to
return any of the 200,000 shares of Common stock paid to it hereunder. It is
further agreed that if at any time during the term of this Agreement, the
Company or substantially all of the Company’s assets are merged with or acquired
by another entity, or some other change occurs in the legal entity that
constitutes the Company, the Consultant shall retain and will not be requested
by the Company to return any of the 200,000 shares. The Company further agrees
that all shares issued to Consultant hereunder shall carry “piggyback
registration rights” whereby such shares will be included in the next
registration statement filed by the company.

4.2  With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the “Shares”), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid and
non-assessable and that the issuance and eventual transfer of them to Consultant
has been duly authorized by the Company. Company warrants that all Shares issued
to Consultant pursuant to this Agreement shall have been validly issued, fully
paid and non-assessable and that the issuance and any transfer of them to
Consultant shall have been duly authorized by the Company’s board of directors.

4.3  Consultant acknowledges that the shares of Common Stock to be issued
pursuant to this Agreement (collectively, the “Shares”) have not been registered
under the Securities Act of 1933, and accordingly are “restricted securities”
within the meaning of Rule 144 of the Act. As such, the Shares may not be resold
or transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of that Act.

4.5  In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows:

(a) Consultant acknowledges that the Consultant has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers to other representatives of the Company concerning an investment in the
Shares, and any additional information which the Consultant has requested.

(b) Consultant’s investment in restricted securities is reasonable in relation
to the Consultant’s net worth, which is in excess of ten (10) times the
Consultant’s cost basis in the Shares. Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and

3


--------------------------------------------------------------------------------




other investments which involve the risk of loss of investment. Consultant
acknowledges that an investment in the Shares is speculative and involves the
risk of loss. Consultant has the requisite knowledge to assess the relative
merits and risks of this investment without the necessity of relying upon other
advisors, and Consultant can afford the risk of loss of his entire investment in
the Shares. Consultant is (i) an accredited investor, as that term is defined in
Regulation D promulgated under the Securities Act of 1933, and (ii) a purchaser
described in Section 25102 (f) (2) of the California Corporate Securities Law of
1968, as amended.

(c) Consultant is acquiring the Shares for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws

5.             Monthly Cash Compensation. For performance under this agreement
on a month-to-month basis, Company will pay Consultant a cash fee in the amount
of $4,000 per month over the term of this Agreement, the first monthly payment
due and payable on September 1, 2006 and each following monthly payment payable
in full on the first day of the respective month. The Company shall not be
obligated to Consultant for any monthly cash fee for any month or part thereof
remaining from the date of any valid cancellation to August 30, 2007.

6.             Non-Assignability of Services. Consultant’s services under this
contract are offered to Company only and may not be assigned by Company to ant
entity with which Company merges or which acquires the Company or substantially
all of its assets. In the event of such merger or acquisition, all compensation
to Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete an obligations to Consultant, including
the provision and transfer of all compensation herein, and the preservation of
the value thereof consistent with the rights granted to Consultant by the
Company herein, and to Shareholders.

7.             Expenses. Consultant agrees to pay for all its ordinary expenses
(phone, faxing, labor, etc.). Out of pocket expenses for extraordinary items
(travel required by/or specifically requested by the Company, luncheons or
dinners to large groups of investment professionals, mass faxing to a sizable
percentage of the Company’s constituents, investor conference calls, print
advertisements in publications, etc. shall be paid by the Company within ten
business days of receipt of invoice

8.             Indemnification. The Company warrants and represents that all
oral communications, written documents or materials furnished to Consultant by
the Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify and hold harmless Consultant against any claims or litigation
including any damages, liability, cost and reasonable attorney’s fees as
incurred with respect thereto resulting from Consultant’s communication or
dissemination of any said

4


--------------------------------------------------------------------------------




information, documents or materials excluding any such claims or litigation
resulting from Consultant’s communication or dissemination of information not
provided or authorized by the Company

9.             Representations. Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consultant acknowledges
that, to the best of its knowledge, the performance of the services set forth
under this Agreement will not violate any rule or provision of any regulatory
agency having jurisdiction over Consultant. Consultant acknowledges that, to the
best of its knowledge. Consultant and its officers and directors are not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws. Consultant further acknowledges that it is not a
securities Broker Dealer or a registered investment advisor. Company
acknowledges that, to the best of its knowledge, that it has not violated any
rule or provision of any regulatory agency having jurisdiction over the Company.
Company acknowledges that, to the best of its knowledge, Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws

10.           Legal Representation. The Company acknowledges that it has been
represented by independent legal counsel in the preparation of this Agreement.
Consultant represents that it has consulted with independent legal counsel
and/or tax, financial and business advisors, to the extent the Consultant deemed
necessary.

11.           Status as Independent Contractor. Consultant’s engagement pursuant
to this Agreement shall be as independent contractor, and not as an employee,
officer or other agent of the Company. Neither party to this Agreement shall
represent or hold itself out to be the employer of employee of the other.
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that the Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by Consultant and the Company shall have no responsibility or
duties regarding such matters. Neither the Company nor the Consultant possesses
the authority to bind each other in any Agreements without the express written
consent of the entity to be bound.

12.           Attorney’s Fee. If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may be entitled.

13.           Notices. All notices, requests, and other communications hereunder
shall be deemed to be duly given if sent by U.S. mail, postage prepaid,
addressed to the other party at the address as set forth herein below:

5


--------------------------------------------------------------------------------




To the Company:

 

Surfect Technologies, Inc.

Steve Anderson, Chief Executive Officer

12000 G Candelaria NW

Albuquerque, NM 87112

Phone 505-294-6354

Fax       505-294-6311

sanderson@surfect.com

 

To the Consultant:

 

Vision Advisors, Inc.

Terry McGovern, Managing Director

3 Harbor Point, 3J

Mill Valley, CA 94941

Phone: 415-902-3001

Fax: 415-380-8875 fax

mcgovern@visionadvisors.net

 

It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.

14.           Waiver. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such other party.

15.           Choice of Law, Jurisdiction and Venue. This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
California. The parties agree that San Francisco County, CA will be the venue of
any dispute and will have jurisdiction over all parties

16.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the alleged breach thereof, or relating to Consultant’s
activities or remuneration under this Agreement shall be settled by binding
arbitration in California, in accordance with the applicable rules of the
American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) shall be binding on the parties and may be entered in any court
having jurisdiction as provided by Paragraph 14 herein. The provisions of Title
9 of Part 3 of the California Code of Civil Procedure, including section
1283.05, and successor statutes, permitting expanded discovery proceedings shall
be applicable to all disputes that are arbitrated under this paragraph.

17.           Complete Agreement. This Agreement contains the entire Agreement
of the parties relating to the subject matter hereof. This Agreement and its
terms may not be changed orally but only by an Agreement in writing signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

6


--------------------------------------------------------------------------------




 

AGREED TO

 

 

 

 

 

 

 

 

“Company”

SURFECT TECHNOLOGIES, INC.

 

 

 

 

 

Date:

By:

/s/ Steve Anderson

 

 

 

Steve Anderson, CEO

 

 

 

 

 

“Consultant”

Vision Advisors Inc.

 

 

 

 

 

 

Date: 8/5/06

By:

/s/ Terry McGovern

 

 

 

Terry McGovern, Managing Director

 

7


--------------------------------------------------------------------------------